     Case 3:19-cv-00615-LRH-WGC Document 22 Filed 03/02/20 Page 1 of 1



 1   Frank W. Thompson, Esq.
     Nevada State Bar No. 1577
 2   ERWIN THOMPSON FAILLERS
     241 Ridge Street, Suite 210
 3   Reno, NV 89501
     Telephone (775) 786-9494
 4   Facsimile (775) 786-1180
     Email: frank@thompson.reno.nv.us
 5
     Attorneys for Defendant, RheoMinerals Inc.
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9   ANDREW POWELL,
10                       Plaintiff,                    Case No. 3:19-cv-00615-LRH-WGC
     v.
11                                                     STIPULATION AND ORDER FOR
                                                       DISMISSAL WITH PREJUDICE
12   RHEOMINERALS INC., a Nevada
     Corporation,
13
                     Defendants.
14   ______________________________________/
15          Plaintiff, Andrew Powell, by and through his attorneys, Robison, Sharp, Sullivan & Brust

16   and Defendant RheoMinerals Inc., by and through its attorneys, Erwin Thompson and Faillers,

17   stipulate and agree that the above-entitled action shall be dismissed with prejudice. The parties

18   shall bear their own costs and attorneys’ fees.

19   DATED this 28 day of February, 2020.              DATED this 28 day of February, 2020.

20   ROBISON, SHARP, SULLIVAN & BRUST                  ERWIN THOMPSON FAILLERS
     71 Washington Street                              241 Ridge Street, Suite 210
21   Reno, Nevada 89503                                Reno, Nevada 89501
22   By:    /s/Frank C. Gilmore                        By       /s/Frank W. Thompson
       FRANK C. GILMORE                                     FRANK W. THOMPSON
23     Attorneys for Plaintiff                              Attorneys for Defendant
24
                                                        IT IS SO ORDERED:
25
                                                        DATED this 3rd day of March, 2020.
26
                                                        U.S. DISTRICT JUDGE
27                                                      __________________________________
                                                        Dated: R. HICKS
                                                        LARRY
28                                                      UNITED STATES DISTRICT JUDGE
